--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (“Agreement”) is entered into as of October
2, 2009, between Clean Power Technologies, Inc., a Nevada corporation (the
“Company”) and The Quercus Trust (the “Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Stock Purchase Agreement, dated on or about
the date hereof, by and between the Company and The Quercus Trust (the “Purchase
Agreement”),  the Purchaser has agreed to acquire from the Company, (i)
2,500,000 shares of the Company’s Common Stock, par value $0.001 (the “Shares”)
and (ii) Warrants (the “Warrants”) to purchase shares of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”) for an aggregate purchase
price of $500,000, subject to the terms and conditions set forth therein; and
 
WHEREAS, the Warrants will be exercisable for shares of Common Stock (the
“Warrant Shares”) pursuant to the terms and conditions set forth therein.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Purchase Agreement, the
Warrants and this Agreement, the Company and the Purchaser agree as follows:
 
1. Certain Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Purchase Agreement or the
Note.  As used in this Agreement, the following terms shall have the following
respective meanings:
 
“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Purchase Agreement.
 
“Commission” or “SEC” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
 
“Purchaser” and “Purchasers” shall refer to the Purchaser and any permitted
transferee or transferees of Registrable Securities (as defined below), the
Shares and/or Warrant which have not been sold to the public to whom the
registration rights conferred by this Agreement have been transferred in
compliance with this Agreement and/or the Purchase Agreement.
 
“Permitted Free Writing Prospectus” means a free writing prospectus authorized
for use by the Company in connection with any offering of Registrable Securities
that has been filed with the SEC in accordance with Rule 433 under the Act.
 
“Register,” “Registered” and “Registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of the effectiveness of such registration statement.
 
“Registrable Securities” shall mean:  (i) the Shares or other securities issued
or issuable to the Purchaser or its permitted transferee or designee (a) upon
exercise of the Warrants, or (b) upon any distribution with respect to, any
exchange for or any replacement of, a Shares or Warrant, or (c) upon any
exercise or exchange of any securities issued in connection with any such
distribution, exchange or replacement; (ii) securities issued or issuable in
respect of the foregoing upon any stock split, stock dividend, recapitalization
or similar event; and (iii) any other security issued as a dividend or other
distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses; provided that all such shares
shall cease to be Registrable Securities at such time as they have been sold
under a Registration Statement or pursuant to Rule 144 under the Securities Act
or otherwise or at such time as they are eligible to be sold without volume
limitation pursuant to Rule 144.
 

 
1

--------------------------------------------------------------------------------

 
 
“Registration Expenses” shall mean all expenses to be incurred in connection
with the Purchaser’s registration rights under this Agreement not included in
Selling Expenses, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel for the Company and
one counsel for the Purchaser, blue sky fees and expenses, and the expense of
any special audits incident to or required by any such registration (but
excluding the compensation of regular employees of the Company, which shall be
paid in any event by the Company).
 
“Registration Statement” shall have the meaning set forth in Section 2(a)
herein.
 
“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.
 
“Securities Act” or “Act” shall mean the Securities Act of 1933, as amended.
 
“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities or Demand Registration
Securities, as the case may be.
 
“Time of Sale Information” means any preliminary prospectus together with each
Permitted Free Writing Prospectus, if any, used in connection with any offering
of Registrable Securities.
 
2. Registration Requirements.  The Company shall use its best efforts to effect
the registration of the Registrable Securities (including, without limitation,
the execution of an undertaking to file post-effective amendments, appropriate
qualification under applicable blue sky or other state securities laws and
appropriate compliance with applicable regulations issued under the Securities
Act) as would permit or facilitate the sale or distribution of all the
Registrable Securities in the manner (including manner of sale) and in all
states reasonably requested by the Purchaser.  Such best efforts by the Company
shall include, without limitation, the following:
 
(a) As soon as practicable, but in no event later than six months from the
Closing Date (the “Required Filing Date”) (provided, however, that in the event
that the Company is informed by the Commission that the Registration Statement
is deemed to be part of a serial registration covering the Company’s securities,
the Purchaser agrees to extend the Required Filing Date to such period so that
the Company may comply with the Commission) the Company shall:
 
(i) prepare and file a registration statement with the Commission pursuant to
Rule 415 under the Securities Act (“Rule 415”) on Form S-1 under the Securities
Act (or in the event that the Company is ineligible to use such form, such other
form as the Company is eligible to use under the Securities Act covering resales
by the Purchaser as selling stockholders (not underwriters) of the Registrable
Securities (a “Registration Statement”), which Registration Statement, to the
extent allowable under the Securities Act and the rules promulgated thereunder
(including Rule 416), shall state that such Registration Statement also covers
such number of additional shares of Common Stock as may become issuable upon the
exercise of the Warrants or pursuant to the applicable anti-dilution provisions
or other adjustment provisions of the Warrants.  The number of shares of Common
Stock initially included in such Registration Statement shall be no less than
120% of the maximum number of shares of Common Stock which may be included in a
Registration Statement without exceeding registration limitations imposed by the
SEC pursuant to Rule 415 (the “Rule 415 Amount”) in a comment letter addressed
to the Company; provided that the Company shall use its commercially reasonable
efforts to contest such limitation, but in any event not less than approximately
5,000,000 shares of Common Stock.  
 

 
2

--------------------------------------------------------------------------------

 

Thereafter, the Company shall use its best efforts to cause such Registration
Statement and other filings to be declared effective, as soon as possible (the
“Required Effective Date”).  The Company shall use its best efforts to ensure
that each subsequent Registration Statement is filed as soon as possible, but in
no event sooner than six (6) months from the effectiveness of a previously filed
Registration Statement. In the event that less than all of the Registrable
Securities are included in a Registration Statement as a result of the
limitations described in this paragraph, then the Company will (i) reduce on a
proportionate basis the number of Registrable Securities of the Purchaser
included in such Registration Statement and (ii) file additional Registration
Statements, each registering the Rule 415 Amount, seriatim, until all of the
Registrable Securities have been registered. The Required Filing Date and the
Required Effective Date of each such additional Registration Statement shall be
within a reasonable time after the first day such Registration Statement may be
filed without objection by the SEC based on Rule 415.  Without limiting the
foregoing, the Company will promptly respond to all SEC comments, inquiries and
requests, and shall request acceleration of effectiveness at the earliest
possible date.
 
(ii) If at any time the staff of the Commission takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities Act or requires any Investor to be
named as an “underwriter” (an “SEC Objection”), the Company shall promptly
notify the Purchaser of such SEC Objection and if the Investor shall request,
the Company shall use its commercially reasonable efforts to persuade the staff
of the Commission that the offering contemplated by the Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that the Investor is not an “underwriter” (a
“Rule 415 Response Effort”).  The Investor shall have the right to participate
or have its counsel participate in any meetings or discussions with the staff of
the Commission regarding the Rule 415 Response Effort and to comment or have its
counsel comment on any written submission made to the staff of the Commission
with respect to the Rule 415 Response Effort, and to have such comments relayed
to the staff of the Commission with the consent of the Company, not to be
unreasonably withheld.  No such Rule 415 Response Effort shall be made to the
staff of the Commission to which the Investor’s counsel reasonably objects.  In
the event that, despite the Company’s commercially reasonable efforts and
compliance with the terms of this Section 2(a)(ii), the staff of the Commission
refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the staff of the
Commission may require to assure the Company’s compliance with the requirements
of Rule 415; provided, however, that the Company shall not agree to name any
Investor as an “underwriter” in such Registration Statement without the prior
written consent of such Investor (collectively, the “SEC Restrictions”).  To
eliminate any ambiguity, delay caused by a refusal by an Investor to be named as
an underwriter shall be deemed to be part of a Rule 415 Response
Effort.  Notwithstanding any other provision of this Agreement to the contrary,
no liquidated damages shall accrue pursuant to Section 2(c) during the period of
any Rule 415 Response Effort or (ii) on or as to any Cut Back Shares until such
time as the Company is able, using commercially reasonable efforts, to cause
such additional Registration Statement or Registration Statements to become
effective  with respect to the Cut Back Shares in accordance with any SEC
Restrictions (such date, the “Restriction Termination Date”).   If the Company
fails to cause any such Registration Statement to be declared effective within
90 days following the applicable Restriction Termination Date, liquidated
damages shall accrue on the same basis provided above.
 

 
3

--------------------------------------------------------------------------------

 
 
(iii) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Purchaser of the filing and effectiveness
of such Registration Statement and any amendments or supplements.
 
(iv) Furnish to each Purchaser that has Registrable Securities included in a
Registration Statement such numbers of copies of a current prospectus conforming
with the requirements of the Securities Act, copies of such Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Purchaser may reasonably
require in order to facilitate the disposition of Registrable Securities owned
by such Purchaser.
 
(v) Register and qualify the securities covered by such Registration Statement
under the securities or “Blue Sky” laws of all domestic jurisdictions; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.
 
(vi) Notify promptly each Purchaser that has Registrable Securities  included in
a Registration Statement of the happening of any event (but not the substance or
details of any such event) of which the Company has knowledge as a result of
which the prospectus (including any supplements thereto or thereof) included in
such Registration Statement, as then in effect, includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (each an “Event”), and use its best efforts to
promptly update and/or correct such prospectus. Each Purchaser will hold in
confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.
 
(vii) Notify the Purchaser of the issuance by the Commission or any state
securities commission or agency of any stop order suspending the effectiveness
of any Registration Statement or the threat or initiation of any proceedings for
that purpose.  The Company shall use its best efforts to prevent the issuance of
any stop order and, if any stop order is issued, to obtain the lifting thereof
at the earliest possible time.
 
(viii) List the Registrable Securities covered by such Registration Statement
with all securities exchange(s) and/or markets on which the Common Stock is then
listed and prepare and file any required filings with any exchange or market
where the Common Shares are traded.
 
(ix) Take all steps reasonably necessary to enable Purchaser to avail itself of
the prospectus delivery mechanism set forth in Rule 153 (or successor thereto)
under the Act.
 

 
4

--------------------------------------------------------------------------------

 
 
(x) Take all steps reasonably necessary to keep public information available as
those terms are understood and defined in Rule 144 under the Securities Act.
 
(b) Notwithstanding the obligations under Section 2(a)(vii) or any provision of
this Agreement, if (i) in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company and its
stockholderss for resales of Registrable Securities to be made pursuant to a
Registration Statement due to the existence of a material development or
potential material development involving the Company that the Company would be
obligated to disclose in the Registration Statement, which disclosure would be
premature or otherwise inadvisable at such time or would have a material adverse
effect upon the Company and its stockholderss, or (ii) in the good faith
judgment of the Company, it would adversely affect or require premature
disclosure of the filing of a Company-initiated registration of any class of its
equity securities, then the Company will have the right to suspend the use of
the Registration Statement for one period of not more than 10 calendar days in
any 12 month period, but only if the Company reasonably concludes, after
consultation with outside legal counsel, that the failure to suspend the use of
the Registration Statement as such would create a material liability or
violation under applicable securities laws or regulations.
 
(c) Effect of Late Filing. In the event that (i) any Registration Statement has
not been filed by the Required Filing Date, the Company fails to cause to be
declared effective a Registration Statement within ten (10) days following
receipt of a “no review” letter from the SEC, or the Company fails to respond to
any SEC comment letter within thirty (30) days of receipt other than by reason
of the operation of Section 2(b); or (ii) the Company fails to maintain the
effectiveness of the Registration Statement during the registration period and
the Purchaser cannot otherwise effectuate a resale of the Registrable Securities
under Rule 144, then the Company will make a payment to the Purchaser as
liquidated damages for such delay (each a “Late Registration Payment”). Each
Late Registration Payment will be paid in cash and shall be equal to 1% of the
dollar amount invested by the Purchaser in the Initial Purchase for every (30)
day period, or portion thereof that the Registration Statement is not filed or
the Company fails to respond to SEC comments.  The Late Registration Payments
will be prorated on a daily basis during the 30-day period and will be paid to
the Purchaser within ten business days following the end of each 30-day period
as to which payment is due hereunder.  The Purchaser may make a claim for
additional damages as a remedy for the Company’s failure to comply with the
timelines set forth in this Section, but acknowledgement of such right in this
Agreement shall not constitute an admission by the Company that any such damages
exist or may exist.  Nothing contained in the preceding sentence shall be read
to limit the ability of the Purchaser to seek specific performance of this
Agreement.
 
(d) During the registration period, the Company will make available, upon
reasonable advance notice during normal business hours, for inspection by any
Purchaser whose Registrable Securities are being sold pursuant to a Registration
Statement, all pertinent financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”) as
reasonably necessary to enable each such Purchaser to exercise its due diligence
responsibility in connection with or related to the contemplated offering. The
Company will cause its officers, directors and employees to supply all
information that any Purchaser may reasonably request for purposes of performing
such due diligence.
 
(e) Purchaser will hold in confidence, use only in connection with the
contemplated offering and not make any disclosure of all Records and other
information that the Company determines in good faith to be confidential, and of
which determination the Purchaser is so notified, unless (i) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction,(iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of
 

 
5

--------------------------------------------------------------------------------

 

this or any other agreement (to the knowledge of the relevant Purchaser), (iv)
the Records or other information were developed independently by the Purchaser
without breach of this Agreement, (v) the information was known to the Purchaser
before receipt of such information from the Company, or (vi) the information was
disclosed to the Purchaser by a third party not under an obligation of
confidentiality. However, a Purchaser may make disclosure of such Records and
other information to any attorney, adviser, or other third party retained by it
that needs to know the information as determined in good faith by the Purchaser
(the “Purchaser Representative”), if the Purchaser advises the Purchaser
Representative of the confidentiality provisions of this Section 2(e), but the
Purchaser will be liable for any act or omission of any of its Purchaser
Representatives relative to such information as if the act or omission was that
of the Purchaser. The Company is not required to disclose any confidential
information in the Records to any Purchaser unless and until such Purchaser has
entered into a confidentiality agreement (in form and substance satisfactory to
the Company) with the Company with respect thereto, substantially to the effect
of this Section 2(e). Unless legally prohibited from so doing, the Purchaser
will, upon learning that disclosure of Records containing confidential
information is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein will be deemed to limit the Purchaser’s ability to
sell Registrable Securities in a manner that is otherwise consistent with
applicable laws and regulations.
 
(f) The Company shall file a Registration Statement with respect to any newly
authorized and/or reserved Registrable Securities consisting of Shares described
in clause (i) of the definition of Registrable Securities within ten (10)
business days of any stockholderss’ meeting authorizing same and shall use its
best efforts to cause such Registration Statement to become effective within
ninety (90) days of the second Closing Date.  If the Purchaser become entitled,
pursuant to an event described in clause (ii) and (iii) of the definition of
Registrable Securities, to receive any securities in respect of Registrable
Securities that were already included in a Registration Statement, subsequent to
the date such Registration Statement is declared effective, and the Company is
unable under the securities laws to add such securities to the then effective
Registration Statement, the Company shall promptly file, in accordance with the
procedures set forth herein, an additional Registration Statement with respect
to such newly Registrable Securities.  The Company shall use its best efforts to
(i) cause any such additional Registration Statement, when filed, to become
effective within 30 days of that date that the need to file the Registration
Statement arose.  All of the registration rights and remedies under this
Agreement shall apply to the registration of such newly reserved shares and such
new Registrable Securities.
 
3. Expenses of Registration.  All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement, and all Selling Expenses shall be borne by the Purchaser.
 
4. No Senior Registration Rights.  Without the prior written consent of all
Purchasers who hold Registrable Securities under the Purchase Agreement, the
Company will not grant any registration rights which are senior to the
registration rights granted hereby.
 
5. Registration Period.  In the case of the registration effected by the Company
pursuant to this Agreement, the Company shall keep such registration effective
and current until the earlier of (a) the date on which the Purchaser has
completed the sales or distribution described in the Registration Statement
relating thereto or, if earlier until such Registrable Securities may be sold by
the Purchaser under Rule 144 (provided that the Company’s transfer agent has
accepted an instruction from the Company to such effect) and (b) the second
(2nd) anniversary of the Closing Date.
 

 
6

--------------------------------------------------------------------------------

 
 
6. Indemnification.
 
(a) Company Indemnity.  The Company will indemnify the Purchaser, its officers,
directors, agents and partners, and each person controlling each of the
foregoing, within the meaning of Section 15 of the Securities Act and the rules
and regulations thereunder with respect to which registration, qualification or
compliance has been effected pursuant to this Agreement, and each underwriter,
if any, and each person who controls, within the meaning of Section 15 of the
Securities Act and the rules and regulations thereunder, any underwriter,
against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any Time of Sale Information, final
prospectus (as amended or supplemented if the Company files any amendment or
supplement thereto with the SEC), Registration Statement filed pursuant to this
Agreement or any post-effective amendment thereof or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which they were made, or any violation by the Company of the
Securities Act or any state securities law or in either case, any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse the Purchaser, its officers,
directors, agents and partners, and each person controlling each of the
foregoing, for any reasonable legal fees of a single counsel and any other
expenses reasonably incurred in connection with investigating and defending any
such claim, loss, damage, liability or action, provided that the Company will
not be liable in any such case to a Purchaser to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on (i) any untrue
statement or omission based upon written information furnished to the Company by
such Purchaser or underwriter (if any) therefor and stated to be specifically
for use therein, (ii) any failure by any Purchaser to comply with prospectus
delivery requirements of the Securities Act (other than a failure resulting from
an act or omission on the part of the Company) or any other law or legal
requirement applicable to them or any covenant or agreement contained in the
Purchase Agreement or this Agreement or (iii) an offer or sale of Registrable
Securities or Demand Registrable Securities occurring during a period in which
sales under a Registration Statement are suspended as permitted by this
Agreement; provided that notice has been properly provided to the
Purchaser.  The indemnity agreement contained in this Section 6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent will not be unreasonably withheld).
 
(b) Purchaser Indemnity.  The Purchaser will, if Registrable Securities or
Demand Registrable Securities held by it are included in the securities as to
which such registration, qualification or compliance is being effected,
indemnify the Company, each of its directors, officers, agents and partners, and
any other stockholders selling securities pursuant to the Registration Statement
and any of its directors, officers, agents, partners, and any person who
controls such stockholders within the meaning of the Securities Act or Exchange
Act and each underwriter, if any, of the Company’s securities covered by such a
Registration Statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Purchaser (if any), and each of their
officers, directors and partners, and each person controlling such other
Purchaser(s) against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any such, Time of Sale
Information, final prospectus (as amended or supplemented if the Company files
any amendment or supplement thereto with the SEC), Registration Statement filed
pursuant to this Agreement or any post-effective amendment thereof or based on
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statement therein not misleading in
light of the circumstances under which they were made or (ii) failure by such
Purchaser to comply with prospectus delivery requirements of the Securities Act
(other than a failure resulting from an act or omission on the part of the
Company or any other law or legal requirement applicable to

 
7

--------------------------------------------------------------------------------

 

them  or any covenant or agreement contained in the Purchase Agreement or this
Agreement, and will reimburse the Company and such other Purchaser(s) and their
directors, officers and partners, underwriters or control persons for any
reasonable legal fees or any other expenses reasonably incurred in connection
with investigating and defending any such claim, loss, damage, liability or
action, in each case to the extent, but only to the extent, that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) is
made in such Time of Sale Information, final prospectus (as amended or
supplemented if the Company files any amendment or supplement thereto with the
SEC), Registration Statement filed pursuant to this Agreement or any
post-effective amendment thereof  in reliance upon and in conformity with
written information furnished to the Company by such Purchaser and stated to be
specifically for use therein, and provided that the maximum amount for which
such Purchaser shall be liable under this indemnity shall not exceed the net
proceeds received by such Purchaser from the sale of the Registrable Securities
or Demand Registrable Securities, as the case may be, pursuant to the
registration statement in question.  The indemnity agreement contained in this
Section 6(b) shall not apply to amounts paid in settlement of any such claims,
losses, damages or liabilities if such settlement is effected without the
consent of such Purchaser (which consent shall not be unreasonably withheld).
 
(c) Procedure.  Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 6 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such non-privileged
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.
 
7. Contribution.  If the indemnification provided for in Section 6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Purchaser(s) on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Purchaser(s) in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations.  The relative fault of the Company on the one hand and
of any Purchaser(s) on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Purchaser(s).
 

 
8

--------------------------------------------------------------------------------

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.
 
The Company and the Purchaser agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Purchasers were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs.  The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section, no Purchaser shall be
required to contribute any amount in excess of the amount by which in the case
of any Purchaser, the net proceeds received by such Purchaser from the sale of
Registrable Securities pursuant to the registration statement in question.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
 
8. Survival.  The indemnity and contribution agreements contained in Sections 6
and 7 shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement or the Purchase Agreement and (ii) the
consummation of the sale or successive resales of the Registrable Securities.
 
9. Information by Purchaser.  As a condition to the obligations of the Company
to complete any registration pursuant to this Agreement with respect to the
Registrable Securities of the Purchaser, such Purchaser will furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended methods of disposition of the Registrable Securities held by it
as is reasonably required by the Company to effect the registration of the
Registrable Securities. At least five business days prior to the first
anticipated filing date of a Registration Statement for any registration under
this Agreement, the Company will notify the Purchaser of the information the
Company requires from that Purchaser whether or not such Purchaser has elected
to have any of its Registrable Securities included in the Registration
Statement. If the Company has not received the requested information from a
Purchaser by the business day prior to the anticipated filing date, then the
Company may file the Registration Statement without including Registrable
Securities of that Purchaser.
 
10. Further Assurances. The Purchaser will cooperate with the Company, as
reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder, unless such Purchaser has
notified the Company in writing of such Purchaser’s irrevocable election to
exclude all of such Purchaser’s Registrable Securities from such Registration
Statement.
 
11. Suspension of Sales. Upon receipt of any notice from the Company under
Section 2(a)(v) or 2(b), the Purchaser will immediately discontinue disposition
of Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until (i) it receives copies of a supplemented or amended
prospectus contemplated by Sections 2(a)(v) or (ii) the Company advises the
Purchaser that a suspension of sales under Section 2(b) has terminated. If so
directed by the Company, the Purchaser will deliver to the Company (at the
expense of the Company) or destroy all copies in the Purchaser’ s possession
(other than a limited number of file copies) of the prospectus covering such
Registrable Securities that is current at the time of receipt of such notice.
 

 
9

--------------------------------------------------------------------------------

 

12. Replacement Certificates.  The certificate(s) representing the Registrable
Securities held by the Purchaser may be exchanged by the Purchaser at any time
and from time to time for certificates with different denominations representing
an equal aggregate number of Registrable Securities of the same tenor, as
reasonably requested by such Purchaser upon surrendering the same.  No service
charge will be made for such registration or transfer or exchange.  Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of certificates evidencing any Registrable Securities,
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it, or upon surrender and cancellation of such certificate if
mutilated, the Company will make and deliver a new certificate of like tenor and
dated as of such cancellation at no charge to the Purchaser.
 
13. Transfer or Assignment.  Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.  The rights granted to the Purchaser by the
Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a transferee
or assignee of the Shares, Warrant or Registrable Securities, and all other
rights granted to the Purchaser by the Company hereunder may be transferred or
assigned to any transferee or assignee of the Shares, Warrant or Registrable
Securities; provided in each case that (i) the Company is given written notice
by the Purchaser at the time of or within a reasonable time after such transfer
or assignment, stating the name and address of said transferee or assignee and
identifying the securities with respect to which such registration rights are
being transferred or assigned; and provided further that the transferee or
assignee of such rights agrees in writing to be bound by the registration
provisions of this Agreement, (ii) such transfer or assignment is not made under
the Registration Statement or Rule 144, (iii) such transfer is made according to
the applicable requirements of the Purchase Agreement, and (iv) the transferee
has provided to the Company an investor questionnaire (or equivalent document)
evidencing that the transferee is a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act or an “accredited investor” as defined in
Rule 501(a)(1),(2),(3), or (7) of Regulation D.
 
14. Miscellaneous.
 
(a) Remedies.  The Company and the Purchaser acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b) Jurisdiction.  The Company and the Purchaser (i) hereby irrevocably submit
to the exclusive jurisdiction of the United States District Court, the
California state courts and other courts of the United States sitting in Los
Angeles County, California for the purposes of any suit, action or proceeding
arising out of or relating to this Agreement and (ii) hereby waive, and agree
not to assert in any such suit action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  The Company and the Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this paragraph shall affect
or limit any right to serve process in any other manner permitted by law.
 
(c) Notices.  Any notice or other communication required or permitted to be
given hereunder shall be in writing by facsimile, mail or personal delivery and
shall be effective upon actual receipt of such notice.  The addresses for such
communications shall be:
 

 
10

--------------------------------------------------------------------------------

 

to the Company:
 
Clean Power Technologies, Inc.
436-35th Avenue, N.W.
Calgary, Alberta
Canada T2K OC1
Facsimile: (403) 277-3117
Attention: Abdul Mitha
 
with a copy to:
 
Gersten Savage LLP
600 Lexington Avenue, 9th Floor
New York, New York 10022
Telephone:  (212) 752-9700
Facsimile:   (212) 813-9768
Attention: Peter J. Gennuso, Esq.
 
If to the Purchaser:
 
                The Quercus Trust
1835 Newport Blvd.
A109-PMB 467
Costa Mesa, CA  92627
Telephone:
Facsimile:
Attention: David Gelbaum
 
with a copy to:
 
  The Law Offices of Joseph P. Bartlett, P.C.
                     1900 Avenue of the Stars, 19th Floor
                     Los Angeles, CA 90067
                                                                                  
Telephone:  (310) 201-7553
                                                                                  
Facsimile:  (310) 388-1055
 
Any party hereto may from time to time change its address for notices by giving
at least five days’ written notice of such changed address to the other parties
hereto.
 
(d) Waivers.  No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.  The representations and warranties and the agreements and
covenants of the Company and the Purchaser contained herein shall survive the
Closing.
 
(e) Execution in Counterpart.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.
 
 
11

--------------------------------------------------------------------------------

 

(f) Signatures.  Facsimile signatures shall be valid and binding on each party
submitting the same.
 
(g) Entire Agreement; Amendment.  This Agreement, together with the Purchase
Agreement, the Shares, the Warrants, and the agreements and documents
contemplated hereby and thereby, contains the entire understanding and agreement
of the parties, and may not be amended, modified or terminated except by a
written agreement signed by the Company and the Purchaser.
 
(h) Governing Law.  This Agreement and the validity and performance of the terms
hereof shall be governed by and construed in accordance with the laws of the
State of California applicable to contracts executed and to be performed
entirely within such state, except to the extent that the law of the State of
Nevada regulates the Company’s issuance of securities.
 
(i) Jury Trial.  EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.
 
(j) Titles.  The titles used in this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement.
 
(k) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.
 
(l) Attorneys’ Fees.  In the event any dispute arises out of this Agreement, the
prevailing party shall be entitled to receive from the other party all costs,
including attorneys’ fees, incurred in connection with such dispute.
 
(m) Severability.  If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.
 

 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.




COMPANY:
 


CLEAN POWER TECHNOLOGIES, INC.


By:  /s/ Abdul
Mitha                                                                           
     Name:  Abdul Mitha
     Title:    Chief Executive Officer




PURCHASER:


THE QUERCUS TRUST


By: /s/ David
Gelbaum                                                                           
     Name:  David Gelbaum
     Title:    Trustee

 
13

--------------------------------------------------------------------------------

 
